I
      .f .AO. 24~8
               l
                   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagel of 1
                                                                                                                                                           ;i_s
I                                              UNITED STATES DISTRICT COURT
I                                                        SOUTHERN DISTRICT OF CALIFORNIA
I
iI                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November l, 1987)


                                 Ricardo Lopez-Gomez                                  Case Number: 3:19-mj-22135


Ii                                                                                    Jeremy Delicino
                                                                                      Defendant's Attorney


          REGISTRATION NO. 85380298

          THE DEFENDANT:
           IZI pleaded guilty to count( s) 1 of Complaint
                                                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



           D was found guilty to count( s)
i            after a plea of not guilty.
I            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
I         Title & Section                    Nature of Offense                                                          Count Number(s)
I         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1
iI
           D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




           D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                          ~ TIME SERVED

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing. address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.




                                                                  MAY 2 ll 2019
                                                                                         ORAB!! ROBERTN. BLOCK
I
i                                                                                      ITED STATES MAGISTRATE JUDGE

i
          Clerk's Office Copy                                                                                                    3: 19-mj-22135
'IL
